DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed on December 21, 2020 is acknowledged.
Claims 1-3, 5-16 and 18-19 were pending. Claims 1-3, 5 and 7-11, together with new claims 20-22, are being examined on the merits. Claim 6 is canceled. Claims 12-16 and 18-19 are withdrawn.

Response to Arguments
Applicant’s arguments filed December 21, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objections or rejections: 

Rejection of claim 6 under 35 USC § 103 over Weissman in view of Dean 2002, Dean 2001 and Mir


Rejection of claims 1-3, 5 and 7-11 under 35 USC § 103 over Weissman in view of Dean 2002, Dean 2001 and Mir
	Applicant argues that the rejection of claims 1-3, 5 and 7-11 should be withdrawn as the ordinary artisan would not combine the references to arrive at the claimed subject matter. (Remarks, p. 7). Specifically, Applicant argues that the cited references fail to teach the claim limitation “wherein the self-complementary sequences in each primer set are the same, but different from the self-complementary sequences in another primer set”. Rather, Applicant argues that Weissman teaches using barcodes incorporated via adaptors for tracking samples, but does not teach or suggest using barcodes in primers for generating or amplifying cDNAs, let alone using the hairpin sequences in the primers as sample barcodes (Remarks, p. 7). Second, Applicant argues that the ordinary artisan would not have been motivated to use semi-random primers of Weissman in the multiple displacement amplification of Mir, as there are significant differences in target nucleic acids and methods for amplifying the target nucleic acid between Weissman and Mir. In particular, Applicants argue that Mir is directed to whole genome amplification using a “specialized, complicated alternative to MDA”, while Weissman is directed to a semi-random primed PCR, and the ordinary artisan would not have been motivated to use the Weissman semi-random primers in the Mir “specialized, complicated” MDA (Remarks, p. 8). Finally, Applicant argues that the claimed methods are superior to prior art methods in providing sample barcodes without adversely impacting nucleic acid amplification uniformity, and these superior results are unexpected because they are not taught or suggested by any of the cited references (Remarks, pp. 8-10).
before [the] second step amplification” (para. 129). The two-step semi-random PCR does not include adapter ligation prior to the second step amplification, and therefore, the only place such a barcode could be placed in this embodiment is in the 5’ self-complementary sequence.
	Second, regarding the argument that the ordinary artisan would not have been motivated to use the Weissman semi-random primers in the Mir “specialized, complicated” MDA because of significant differences in target nucleic acids and methods for amplifying target nucleic acids between Weissman and Mir, it is not clear what Applicant is referring to with this argument. While there are differences in the Weissman and Mir methods, it is not clear why the complexity or level of specialization of the Mir method would discourage the ordinary artisan from applying its teachings to the method of Weissman.
	Finally, regarding the argument that the instantly claimed methods are superior to prior art methods in providing sample barcodes without adversely impacting nucleic acid prima facie case of obviousness. In addition, to rebut a prima facie obviousness determination, a showing of unexpected results must be based on evidence, not argument or speculation, and must be commensurate in scope with the claimed invention. While the Example in the specification shows that there are differences in amplification uniformity based on the length of the cell index sequence, it is not clear that this data reflects a statistically significant difference in amplification uniformity. It is also not clear that this data is commensurate in scope with the claims, or that the results are unexpected. 
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Claim Interpretation
Claim 1 recites the limitation “wherein each primer … comprises a self-complementary 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 5, 8-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman1 (US 2014/0213485) and Mir (US Patent App. Pub. No. 2016/0304935).

Regarding independent claim 1, Weissman teaches …
A method for amplifying nucleic acids by multiple displacement amplification, comprising: performing a plurality of separate multiple displacement amplification reactions (claim 1: “amplifying the circularized cDNA by a multiple displacement amplification … reaction”; para. 129: “a barcoded library can be directly built for each sample, and/or multiple samples, and samples can be pooled together before second step of amplification”).

Weissman also discloses amplification reactions that are performed in the presence of: (1) a primer set, wherein each primer of the primer set comprises a self-complementary sequence at its 5' terminus and a random sequence at its 3' terminus (para. 102: “four cycles of random priming were carried out by the 3’ end of a mixture of semi-random primer”; para. 112: “[s]emi-random primer is actually a mixture of primers that includes a 3’ random sequence and 5’ universal sequence”; para. 114: “semi-random primer includes a sequence that allows the formation of a 5’ hairpin or hairpin loop … [m]ethods of designing such sequences are known in 
(2) a DNA polymerase having a strand displacement activity (para. 100: “[p]rimer extension is preferably carried out with one or more polymerases with strand displacement capability … exemplary polymerases include Phi29 DNA polymerase”);
and (3) target nucleic acids (para. 30: “[m]ethods for preparing total cellular RNA and amplification of cDNA”; para. 31: “methods … are capable of preparing representative transcriptomes”).

Weissman additionally suggests … wherein the self-complementary sequences in each primer set are the same, but different from the self-complementary sequences in another primer set. Specifically, Weissman teaches that a barcoded library can be directly built for each sample, and/or multiple samples, and the samples can be pooled (e.g., para. 102, referring to the Examples, teaches four cycles of priming with a semi-random primer which results in each cDNA molecule being represented by multiple overlapping constructs; para. 125 teaches that the resulting cDNA library can be modified to facilitate sequencing; para. 129 teaches that a barcode sequence can be included when generating the sequencing library, and that multiple sample can be pooled together). Weissman also teaches that the 3’ terminus of the primer is random (para. 112). Therefore, one of ordinary skill in the art would understand that this barcode would be placed in the 5’ self-complementary sequence of the primer. One of ordinary skill in the art would also understand that the barcode sequence would have to be the same in each primer set, but different from other primer sets, in that Weissman teaches that the samples can be pooled and sequenced. In order to map the resulting sequence data to the 

Weismann does not specifically teach an embodiment where the semi-random primers are used in multiple displacement amplification, but does teach that the method can be modified as needed to preferentially amplify various targets (para. 76). Weismann additionally teaches that multiple displacement amplification methods are known to generate “template independent products”, and that such products can be very abundant depending on the reaction conditions (para. 91). Mir teaches multiple displacement amplification methods for whole genome sequencing (para. 23), and, like Weismann, teaches that multiple displacement methods are prone to “template independent DNA amplification” (para. 24). Mir further teaches that such template independent DNA amplification is thought to be “the result of the random hexamer primers becoming templates for phi29 polymerase” (para. 24). Regarding primers for multiple displacement amplification, Mir teaches that “the exact composition of the primer sequences is not critical” but may “hybridize to specific sequences” (para. 53). Mir also teaches that “the primer may comprise nucleotide sequences at the 5’ and/or 3’ termini that … provide additional functionality to the primer” including “a self-complementary sequence that allows the primer to adopt a hairpin configuration” (para. 54). Mir also teaches that the primers can incorporate barcodes (paras. 55-56).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the Weissman method to incorporate the semi-random hairpin primer of Weissman in the multiple displacement amplification reaction. Both Weismann and Mir teach 

Regarding dependent claim 2, Weissman additionally teaches wherein the self-complementary sequences are each 6 to 20 nucleotides in length (para. 113).

Regarding dependent claim 3, Weissman additionally suggests wherein the random sequences are 4 to 20 nucleotides in length (para. 112: “the random sequence … is typically between 5 and 12 nucleotides”). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claim 5, Weissman additionally teaches the DNA polymerase is Phi29 polymerase (para. 100).

Regarding dependent claim 9, Weissman additionally suggests wherein the MDA reactions are performed at a temperature from about 20°C to about 40°C. Specifically, 

Regarding dependent claim 10, Weissman additionally teaches wherein the MDA reactions are performed under an isothermal condition (para. 137). 

Regarding dependent claim 11, Weissman additionally teaches pooling the amplified nucleic acids from the plurality of separate MDA reactions together (para. 129), generating a sequencing library using the pooled amplified nucleic acids (para. 129), and sequencing the pooled amplified nucleic acids (paras. 129, 134, 172).

Regarding dependent claims 20 and 21, Weissman additionally teaches wherein each primer of the primer set has the structure: 5'-S-L-S'-Z-R-3', wherein S and S' are two sub-sequences that together form the self-complementary sequence, L is an optional sequence between sub-sequences S and S', R is the random sequence, and Z is an optional sequence between subsequences S' and R. (para. 102: “four cycles of random priming were carried out by the 3’ end of a mixture of semi-random primer”; para. 112: “[s]emi-random primer is actually a mixture of primers that includes a 3’ random sequence and 5’ universal sequence”; para. 114: “semi-random primer includes a sequence that allows the formation of a 5’ hairpin or hairpin claim 20 and required in claim 21.

Regarding dependent claim 8, Weissman additionally teaches the different single cells are different human cells (paras. 3, 127, 129, 190, 213). 

In view of the foregoing, claims 1-3, 5, 8-11 and 20-21 are prima facie obvious over Weissman in view of Mir.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman2 (US 2014/0213485) and Mir (US Patent App. Pub. No. 2016/0304935) as applied to claim 1 above, and further in view of Dean3 (Comprehensive human genome amplification using multiple displacement amplification, Proc Natl Acad Sci, 99(8): 5261-5266, 2002; hereinafter, “Dean 2002”).

Regarding dependent claim 7, Weissman does not teach wherein the target nucleic acids used in the plurality of separate MDA reactions are genomic DNAs. However, Dean 2002 

Regarding dependent claim 22, Weissman additionally teaches wherein the target nucleic acids used in each of the plurality of separate MDA reactions are from a single cell (paras. 3, 127, 129, 190, 213), and wherein the target nucleic acids used in different MDA reactions are from different single cells (paras. 3, 127, 129, 190, 212, 213). In addition, Dean 2002 additionally teaches wherein the target nucleic acids are genomic DNAs (p. 5261, right col., para. 2: “a panel of human genomic DNA samples”).  

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the Weissman plus Mir method, as discussed above, to incorporate the sample of Dean 2002. Weissman teaches the need to study cellular heterogeneity through transcriptome analysis. Weissman also teaches that the method can be modified to amplify various targets, but does not specifically teach target genomic DNA from different cells. One of ordinary skill in the art would have been motivated to try the multiple different cells of Dean 


In view of the foregoing, claims 7 and 22 are prima facie obvious over Weissman in view of Mir, and further in view of Dean 2002.

Conclusion

Claims 1-3, 5, 7-11 and 20-22 are being examined, and are rejected. Claim 6 is canceled. Claims 12-16 and 18-19 are withdrawn. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Weissman was cited in the Information Disclosure Statement submitted April 27, 2020.
        2 Weissman was cited in the Information Disclosure Statement submitted April 27, 2020.
        3 Dean 2002 was cited in the Information Disclosure Statement submitted January 31, 2019.